Citation Nr: 0713481	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and V.S.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970 and July 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran and his wife, V.S., testified before the 
undersigned Veterans Law Judge at a travel board hearing in 
January 2007; a transcript is of record. 

Although the issue of competency to handle disbursement of 
funds was discussed at the travel board hearing, the veteran 
did not file a substantive appeal for this issue and the 
issue has not been certified to the Board.  That issue, 
therefore, will not be decided herein.  
  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The competent medical evidence shows that the veteran's 
Parkinson's disease initially manifest during the veteran's 
active duty service.  


CONCLUSION OF LAW

Parkinson's disease was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The record shows that the veteran was provided with 
comprehensive notice of the VCAA in letters dated in May 
2001, December 2001, and March 2006.  No further discussion 
regarding the content of these letters is necessary, however, 
because as explained more fully below, this decision 
represents a full grant of benefits sought on appeal.  Thus, 
the veteran cannot be prejudiced by any deficiency with 
respect to VCAA and the Board will proceed with appellate 
review.  


Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran is claiming that his Parkinson's disease began 
while he was in service.  In his notice of disagreement 
(NOD), dated in May 2002, he stated that while in service, he 
was diagnosed with labyrinthitis due to vestibular 
dysfunction and left external ocular musculature spasm.  The 
veteran stated that this was a misdiagnosis and that the 
symptoms were actually early signs of his Parkinson's 
disease.  

The record shows that while in service, the veteran developed 
symptoms that were ultimately attributed to his Parkinson's 
disease.  At the veteran's travel board hearing he testified 
that he first experienced gait disturbances and extreme 
fatigue in 1984.  The veteran's service medical records 
showed that in March 1984, he presented to the family 
practice clinic with headaches and vertigo.  On examination, 
he was found to have nystagmus.
 
The service medical records also show that the veteran 
received treatment at the neurology clinic in February 1987 
after presenting with complaints of droopiness in the left 
eyelid.  Dr. L.W., in a letter dated in February 1987, 
explained that the veteran's symptoms were probably secondary 
to some minor past injury secondary to migrainous vasospasm.  
Dr. L.W. also stated that the veteran had a history of 
classic migraine headaches and that there were no 
neurological abnormalities at that time.  

At his travel board hearing, the veteran described the 
progression of the symptoms that began while he was in 
service to support his assertion that the symptoms he 
experienced in service were actually the early stages of his 
Parkinson's disease.  The veteran testified that while in 
service, he experienced gait disturbances, vertigo, extreme 
fatigue, and a drooping eye.  The veteran stated that after 
his discharge in 1987, he continued to work as a physician, 
but the symptoms persisted.  The veteran recalled that he 
dropped instruments at work and continued to have gait 
disturbances.  The veteran testified that he had trouble 
keeping up with the patient load because of these symptoms.    

The veteran's assertion that his in-service symptoms were 
actually the early stages of the later diagnosed Parkinson's 
disease is supported by at least one medical opinion other 
than his own.  In a VA examination report, dated in February 
2002, Dr. D.S. summarized the veteran's relevant medical 
history including the veteran's symptoms of left eye 
blepharospasm and ptosis that began in the mid-1980s as shown 
in his service medical records.  Dr. D.S. also noted that a 
neurological evaluation from February 1987 was normal and 
that the examining physician at that time attributed the 
symptoms of left eye drooping to a migrainous event.  Dr. 
D.S. stated that the veteran ultimately developed tremors and 
the disability continued to worsen.  Based on this history, 
and an examination of the veteran, Dr. D.S. stated that she 
suspected that the veteran's Parkinson's began in the mid to 
late 1980's.  

The Board finds Dr. D.S.' opinion regarding the time of the 
onset of the disease to be probative, and thus controlling of 
the issue.  Dr. D.S. indicated in her opinion that she 
reviewed the veteran's claims file and her report reflected 
that.  In her opinion, Dr. D.S. stated that she could not 
relate the veteran's Parkinson's disease to exposure to 
herbicides because she was not aware of an increased risk of 
the disease associated with such exposure.  The veteran, 
however, is not claiming that his Parkinson's arose as a 
result of exposure to herbicides; he is only claiming that 
the disease began while he was on active duty.  Dr. D.S.' 
opinion confirms the veteran's assertion and no medical 
evidence exists to the contrary.  


ORDER

Service connection for Parkinson's disease is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


